 



Exhibit 10.9
FIRST AMENDMENT
TO
MANAGEMENT AND SUPPORT SERVICES AGREEMENT
This First Amendment (this “Amendment”) to the Management and Support services
Agreement between the Parties (as defined below) dated November 15, 2005
(“Agreement”) is dated and effective retroactive to December 1, 2005, (“First
Amendment Effective Date”) by and between Hythiam, Inc. (“Hythiam”) and David E.
Smith, M.D. Medical Group, Inc. (“PC”) (each a “Party” and collectively, the
“Parties”).
WHEREAS, the Parties wish to amend the Agreement to modify certain terms related
to the Hythiam License and to correct a typographical error.
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth in this Amendment, the Parties agree as follows:
1. All capitalized terms used and not otherwise defined in this Amendment shall
have the definitions set forth in the Agreement.
2. The Parties hereby amend the Agreement by deleting Section 6.4 in its
entirety and replacing it with the following new Section 6.4:
     6.4 Authorization to Pay Invoices
          The PC hereby authorizes and directs the Manager to make the following
payments on behalf of the PC from any Bank Account, in the order specified:
(1) the Medical Fee; (2) any obligations of PC related to PC’s employees (e.g.,
salary, benefits and administrative expenses specifically approved by PC);
(3) all third party obligations; and (4) any invoice owed by the PC to the
Manager and all other monetary obligations of the PC to the Manager hereunder on
the date such amount is due and payable (including, without limitation, the
Management Fee), (subparagraphs (1) through (4) above are referred to
collectively as the “Obligations”). In the event there are not sufficient monies
in the Bank Account(s) to pay any of the Obligations, Manager shall provide the
PC a revolving line of credit to be available as a working capital loan up to a
maximum amount of one million five hundred thousand dollars ($1,500,000)
(“Working Capital Loan”) to allow PC to pay such Obligations. PC shall execute
and deliver to Manager a promissory note, dated the First Amendment Effective
Date and payable to the order of Manager (including as further amended,
modified, restated or replaced from time to time), evidencing PC’s unconditional
obligation to repay Manager for the Working Capital Loan. The Working Capital
Loan shall be repaid by PC, with interest equal to prime plus two percent (2%),
as funds become available; provided, however, upon termination of this
Agreement, the entire principal balance and all other costs, fees and expenses,
if any, shall be due and payable in full. The Working Capital Loan shall be
secured as provided in Section 6.7.1. The Manager agrees that all third party
obligations shall be paid prior to any payments of the Management Fee each
month.

 



--------------------------------------------------------------------------------



 



3. The Parties hereby amend the Agreement by deleting Section 6.7.1 in its
entirety and replacing it with the following new Section 6.7.1:
     6.7.1 Grant of Security Interest. The PC hereby grants, pledges and assigns
to the Manager a security interest in all of the PC’s assets, including, but not
limited to, accounts (including all accounts receivable and all rights to
payment by any insurance company or prepaid managed care organization to the
extent permitted by law), chattel paper (whether tangible or electronic),
commercial tort claims, deposit accounts, documents, equipment, fixtures, good,
instruments, intellectual property, inventory, investment property and financial
assets, letter of credit rights, payment intangibles and general intangibles
whether now owned or existing or hereafter created or acquired and in and to all
products and proceeds thereof, substitutions therefore and additions thereto
(collectively, the “Collateral”; unless otherwise defined in this Agreement, all
terms used in this section shall have the meaning given them in the uniform
commercial code in effect in the state of California), to secure the payment of
the Working Capital Loan. Collateral shall not include any assets separately
(personally) owned by Physician Contractors.
     In furtherance of the grant of the security interest, the PC hereby agrees
(i) to deliver to the Administrative Agent any and all instruments constituting
part of the Collateral, each endorsed and/or accompanied by any instrument of
assignment and (ii) to authorize, execute and deliver, and consents to the
filing of, all financing statements, notices, instruments, documents or other
papers, each as may be necessary or desirable, or as the Manager may direct, to
create, preserve, perfect or validate the security interest granted above or to
enable the Manager to exercise and enforce its rights hereunder.
4. The Parties hereby amend Exhibit B to the Agreement to delete the
parenthetical “(as provided in Section 5.2)” in paragraph 6.
5. The Parties hereby amend Exhibit B of the Agreement to delete in its entirety
paragraph 7 and replace it with the following new paragraph 7:
     7. License Fees; Aftercare Service Fees:
          License Fees: PC shall pay Manager the following License Fees for any
patient who is not covered by, eligible for coverage by, or reimbursed by, on a
primary or secondary basis, Medicare, Medicaid, or any other federal healthcare
payer or funding source (“Private Pay Patient”):

          Private Pay Patients   Manager   Treated Using Licensed Technology  
Fee  
Each episode of treatment for alcohol dependency (2 day)
  $ 4,500  
Each episode of treatment for severe alcohol dependency (3 day)
  $ 5,000  
(applicable when 3 infusions prescribed in advance)
       
Each episode of treatment for psycho-stimulant dependency
  $ 6,000  
Each additional “booster” infusion provided within twelve (12) months
  $ 1,000  
(applicable to treatment for alcohol or psycho-stimulant dependency)
       

 



--------------------------------------------------------------------------------



 



          The License Fees set forth in this paragraph 7 are for treatment of
private pay patients only and not for treatment of commercially insured patients
or patients reimbursed, on a primary or secondary basis, by Medicare or Medicaid
or any other governmental payer or funding source. Before treating any such
excluded patient, PC will advise Manager of its desire so to do, whereupon the
Parties will meet and attempt in good faith to negotiate appropriate fees for
such treatments, and will advise the patient in advance of the non-covered
status of the treatment and obtain an appropriate waiver therefrom.
          Aftercare Service Fees: PC shall pay Manager an Aftercare Service Fee
(“Aftercare Service Fee”) of up to $1,500 for each patient treated at or by PC
using the Licensed Technology, provided such patient timely initiates a
qualifying Aftercare program (see paragraph 6 of this Exhibit B).
          For purposes of this paragraph 7, except as set forth in paragraph 8
of this Exhibit B, any treatment provided to any patient by, at or on behalf of
the PC using all or any part of the Licensed Technology shall be included in the
calculation of the License Fees with respect to such patient.
          For purposes of this Agreement, an Episode of Treatment shall include:

  •   Alcohol dependency- two or three administrations of the PROMETA™ for
alcohol protocol provided during a consecutive two-day or three-day treatment
period.     •   Psycho-stimulant dependency or poly-addictions — Five
administrations of the PROMETA™ for cocaine, crack cocaine or methamphetamines
protocol provided during a consecutive three-day initial treatment period plus a
follow-up treatment three weeks later for two consecutive days.

6. Except as amended by this Amendment, all other terms and conditions of the
Note shall remain unchanged and in full force and effect. In the event that any
terms or conditions of the Note are inconsistent with the terms of this
Amendment, the provisions of this Amendment shall control. Any reference to the
Note from and after the Amendment Effective Date shall mean the Note as amended
by this Amendment.

 



--------------------------------------------------------------------------------



 



The Parties have executed this Amendment by their duly authorized
representatives whose signatures appear below.

         
 
  Hythiam, Inc.    
 
       
 
  BY: /s/ ANTHONY M. LAMACCHIA
 
   
 
 
 
   
 
  Printed Name: Anthony M. LaMacchia    
 
       
 
  Title: Chief Operating Officer    
 
       
 
  David E. Smith, M.D. Medical Group, Inc.    
 
       
 
  BY: /s/ DAVID E. SMITH, M.D.
 
   
 
 
 
   
 
  Printed Name: David E. Smith, M.D.    
 
       
 
  Title: President    

 